Citation Nr: 1502118	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  12-26 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for a bilateral foot disability.

4.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.C. Chapman

INTRODUCTION

The Veteran served on active duty from September 1963 to October 1967.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A January 2013 rating decision confirmed and continued the denials of service connection.  The Veteran was scheduled for a Board videoconference hearing in April 2014, but failed to report.  His hearing request is deemed withdrawn.

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran contends that he has bilateral hip, bilateral knee, and bilateral foot disabilities due to his duties during military service.  Specifically, the Veteran served as a lineman during service and stated that climbing and descending telephone poles wearing hooks strapped to the bottom of his feet caused damage his hips, knees, and feet.  On November 2010 VA examination, bilateral hip and bilateral knee osteoarthritis were diagnosed.  The examiner opined that such appeared to be less likely than not due to his occupation as a lineman and instead due to age.  The examiner stated that the Veteran is 65 years old "with a natural progression to develop osteoarthritis."  The Board finds this opinion inadequate because it is unaccompanied by a complete rationale.  Specifically, it is unclear why the examiner finds that osteoarthritis is more likely due to the Veteran's age instead of his duties as a lineman and why the Veteran has a "natural progression" to develop osteoarthritis.  Accordingly, a supplemental medical opinion is indicated.

Regarding the feet, the record reflects diagnoses of osteoarthritis of the first metatarsalphalangeal joints of the feet, bilateral plantar fasciitis, and bilateral pes planus.  The Board notes that pes planus was noted upon the Veteran's entrance into service.  Accordingly, an opinion is warranted regarding whether there is clear and unmistakable evidence that such was not aggravated beyond its natural progression during his service.  An opinion is also warranted regarding whether his other diagnoses related to the feet are related to service, to include his duties as a lineman.

The Veteran also claims that he has COPD due to his exposure to herbicides in service.  VA treatment records show a current diagnosis of COPD.  In May 2010, the Veteran submitted a statement indicating he has had a persistent cough since returning from Vietnam.  The Veteran, a layperson, is competent to testify in regard to the onset and continuity of symptomatology.  Accordingly, the Board finds that a VA examination to secure a medical opinion as to the etiology of the Veteran's COPD is indicated.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding treatment records (not already of record) relevant to the claims on appeal.

2.  Arrange for a medical opinion, with examination only if deemed necessary, with respect to the etiology of any (and all) current bilateral hip, bilateral knee, and bilateral foot disability(ies).  The claims file must be made available to the opinion provider for review.  Based on review of the record (and examination only if deemed necessary), an opinion should be provided:

(a)  As to each hip disability diagnosed during the pendency of the appeal, opine whether it is at least as likely as not (a 50% or better probability) that each such disability entity is related to his service, to include his duties as a lineman in service.

(b)  As to each knee disability diagnosed during the pendency of the appeal, opine whether it is at least as likely as not (a 50% or better probability) that each such disability entity is related to his service, to include his duties as a lineman in service.

(c)  Regarding pes planus, does the evidence of record clearly and unmistakably show (i.e., it is undebatable) that the preexisting pes planus was not aggravated (meaning chronically worsened or permanently increased in severity) by service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.

(d)  Regarding any other foot disability, to include osteoarthritis of the first metatarsal phalangeal joints of the feet and bilateral plantar fasciitis, opine whether it is at least as likely as not (a 50% or better probability) that such disability is etiologically related to his service, to include his duties as a lineman? 

A complete rationale for all opinions expressed should be provided.  This rationale should include discussion of the Veteran's lay statements and the November 2010 VA medical opinion.

3.  Arrange for an appropriate examination of the Veteran to determine the nature and likely etiology of his COPD.  The entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be completed.  Based on review of the record and examination of the Veteran, the examiner should provide the following opinion:

Is it at least as likely as not (a 50% or better probability) that the Veteran's COPD is related to his service, to include exposure to herbicides in Vietnam?

A complete rationale for the opinion should be provided, to include discussion of the Veteran's lay statement alleging he has had a persistent cough since returning from service in Vietnam.

4.  Then review the record and readjudicate the claims.  If any remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


